         Case 2:21-cv-00140-KJD-EJY Document 3 Filed 02/24/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                               DISTRICT OF NEVADA
10

11       OSCAR OSWALDO GONZALEZ-                                  Case No. 2:21-cv-00140-KJD-EJY
         CASTILLO,
12                                                                ORDER
                               Petitioner,
13
                 v.
14
         MONTY WILKINSON,1 et al.
15
                               Respondents.
16

17              This is a habeas corpus action under 28 U.S.C. § 2241. Petitioner has submitted an

18   application to proceed in forma pauperis. ECF No. 1. The account statement attached to the

19   application shows that petitioner has enough money in his account, and that he receives deposits

20   frequently enough, to pay the filing fee of $5.00.

21              IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

22   No. 1) is DENIED. Petitioner will have 45 days from the date that this order is entered to have

23   the filing fee of $5.00 sent to the clerk of the court. Failure to comply will result in the dismissal

24   of this action.

25              IT FURTHER IS ORDERED that the clerk of the court send petitioner two copies of this

26   order. Petitioner must make the necessary arrangements to have one copy of this order attached

27   to the check paying the filing fee.

28   1
         Two respondents will need to be substituted under Rule 25(d) of the Federal Rules of Civil Procedure.
                                                                  1
      Case 2:21-cv-00140-KJD-EJY Document 3 Filed 02/24/21 Page 2 of 2



 1          IT FURTHER IS ORDERED that pursuant to Rule 25(d) of the Federal Rules of Civil
 2   Procedure, the clerk of the court is directed to substitute Monty Wilkinson for respondent William
 3   Barr, and to substitute Alejandro Mayorkas for respondent Chad Wolf.
 4          DATED:
                           February 24, 2021
 5                                                              ______________________________
                                                                KENT J. DAWSON
 6                                                              United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
